HENRIOD, Justice
(concurring).
I concur. I cannot subscribe to the statements in the dissent, however, inferring that I said something in the former case that I did not state or mean. The dissent here should have been penned there, in my opinion, if there were any doubt that I meant a reversal only of part, not all of the case. One may state his convictions, but hardly has the privilege, incorrectly to say that someone’s assertions were not meant by the latter. The matter of awarding costs, being within the discretion of this court, need not and cannot be explained or interpreted by the lower court so as to change an out-and-out reversal into a partial reversal calling for new findings and a judgment different from that ordered by this court.